In a proceeding pursuant to CPLR article 78 to prohibit appellants from reassigning certain children to different elementary schools within the school district, the appeals are (1) from a judgment of the Supreme Court, Westchester County, entered October-18,1976, which, inter alia, granted the petition and prohibited the transfer and (2) as limited by appellants’ brief, from so much of a further order of the same court, entered October 29, 1976, as, upon reargument, adhered to the original determination. Appeal from the judgment dismissed as academic, without costs or disbursements. The judgment was superseded by the order made upon reargument. Order reversed insofar as appealed from, on the law, and proceeding dismissed on the merits, without costs or disbursements. Petitioners commenced this article 78 proceeding to prevent the appellant school district from reassigning a group of 47 children to another elementary school within the district after the district, upon reconsideration of the parents’ demands, refused to accept the alternative proposals. Special Term granted the petition, finding that "nothing has been advanced by [appellants] as an independent, corroborative study or investigation by the School Board which in any wise could be construed as supportive of what up to then was merely a memorandum suggestion”. While the memorandum only calls for a review of possible redistricting, the accompanying detailed data reveals that the redistricting plan would accomplish the twin permissible objectives of budget reductions, in not having to employ an additional halftime kindergarten teacher, and improving a serious imbalance of class sizes within the four elementary schools of the district. The Court of Appeals has repeatedly stated that it is not the function of a reviewing court to substitute its judgment for that of an administrative body when the wisdom of the discretionary act is questioned, unless the determination lacks such relevant evidence as a reasonable mind might accept as adequate to support the conclusion (see Matter of 330 Rest. Corp. v State Liq. Auth., 26 NY2d 375). Hence, this court is not prepared to say that "the administrative action is without foundation in fact” (see 1 NY Jur, Administrative Law, § 184, p 609) or "is without sound basis in reason and * * * generally taken without regard to the facts” (see Matter of Pell v Board of Educ., 34 NY2d 222, 231). Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.